This cause comes on to be heard upon a motion to dismiss the proceeding in error, in support of which there is an uncontradicted affidavit to the effect that the appeal in this cause now involves only moot questions of law, the determination of which can have no practical results. This is sufficient ground for sustaining the motion to dismiss.Bryan v. Sullivan, 29 Okla. 686, 119 P. 124; McCullough etal. v. Gilcrease, 40 Okla. 741, 141 P. 5.
The motion to dismiss is therefore sustained.
All the Justices concur. *Page 213